            Case 1:21-cv-02233-ALC Document 36 Filed 07/30/21 Page 1 of 1


                                                                                Main Office & Mailing Address
                                                                             100 Quentin Roosevelt Boulevard
                                                                                                     Suite 208
                                                                                 Garden City, New York 11530
                                                                                                    07/30/2021
 ATTORNEYS AT LAW                                                                             T 516-280-3008
                                                                                              F 516-706-4692
                                                                                            www.BellLG.com




VIA ECF                                                           July 29, 2021
Hon. Andrew L. Carter
United States District Court for the
Southern District of New York
40 Foley Square, Room 435
New York, New York 10007


         Re:      Kristen Norwark v. Maazel, et al.
                  Docket No.: 1:21-cv-02233-ALC

Dear Judge Carter:

       This firm represents the Plaintiff Kristen Norwark in the above referenced matter. We write
with Defendants’ consent pursuant to the Court’s Order dated July 15, 2021 (the “Order”) to
provide the Court with a status report as to the parties’ efforts to revise their Settlement Agreement
and submit a revised fairness motion consistent with the Order.

The parties are working diligently to meet and confer and revise the settlement agreement and
fairness motion in a manner that we hope will satisfy this Court’s concerns regarding the original
agreement. However, due to deadlines in other matters and in order to provide sufficient time for
client review and execution, we will need more time to finalize the revised agreement and motion.
We therefore respectfully request, with the consent of Defendants’ counsel, an additional two
weeks—that is, until on or before August 13, 2021 – to submit the revised agreement and second
motion for approval pursuant to Cheeks v. Freeport Pancake House. This is our first request for an
extension of this deadline.

         Thank you.
                                                         Respectfully submitted,
                                                         _____/s/___________________

                                                         Laura R. Reznick, Esq.

cc: All Parties by Electronic Service




                                                                       Dated: July 30, 2021


 5 Penn Plaza, 23rd Floor               1629 K Street, NW, Suite 300                           10750 NW 6th Court
 New York, NY 10001                       Washington, DC 20006                                    Miami, FL 33168
